UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number PDK Energy Inc. (Exact name of small business issuer as specified in its charter) Mississippi 27-3054731 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Code Number) 2911 Hilltop Drive Ann Arbor, MI48103 734-274-9403 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of shares of Common Stock, 3,566,000 outstanding on was shares as of December 7 ,2011. Transitional Small Business Disclosure Format (check one): Yes o No x PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Our financial statements included in this Form 10-Q are as follows: PAGE Balance Sheets as of October 30,2011(unaudited) and July 31, 2011 (audited); 4 Statements of Opeartions for the Three monthsOctober 30, 2011 and July 31, 2011 5 Statement of Stockholders’ Deficit from Inception (May 16, 2007) October 31, 2011(unaudited); 6 Statements of Cash Flows for the three months ended October 31, 2011, and for the Period from Inception (July 23,2010) to October , 2011(unaudited); 7 Notes to Financial Statements; 8 These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim periods ended October 30, 2011are not necessarily indicative of the results that can be expected for the full year. 2 FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any or our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: ●increased competitive pressures from existing competitors and new entrants; ●our ability to raise adequate working capital; ●deterioration in general or regional economic conditions; ●adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; ●loss of customers or sales weakness; ●inability to achieve sales levels or other operating results; ●the unavailability of funds for capital expenditures; and ●operational inefficiencies. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, please see “Factors That May Affect Our Results of Operations” in this document. 3 PDK ENERGY INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS October 31, July 31, (Unaudited) (Audited) ASSETS CURRENT Cash $ $ Prepaid and other TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER EQUITY LIABILITIES Accounts payable $ $ Due to shareholder TOTAL LIABILITIES STOCKHOLDER EQUITY Preferred shares, no par value, authorized - 1,000,000 Commons shares, no par value, authorized - 100,000,000 - issued and outstanding - 2,609,656(July 31, 2011 - 2,600,000) Additional paid in capital ) Accumulated deficit during development stage ) ) TOTAL STOCKHOLDER EQUITY ) ) TOTAL LIABILITIES AND STOCKHOLDER EQUITY $ $ 4 PDK ENERGY INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS (UNAUDITED) Three Months Three Months From Inception Ended Ended July 23, 2010 to October 31, 2011 October 31, 2010 October 31, 2011 REVENUE $
